DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in TW on 2019-07-19. It is noted, however, that applicant has not filed a certified copy of the 108125743 application as required by 37 CFR 1.55. Also see 37 CFR 1.6(d)(2) which states certified copies cannot be sent via photocopy or fax.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “135” has been used to designate both a storage groove (claim 9) and a receiving groove (claim 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “receiving groove passing through the third passing orifice” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 135 is used to show a storage groove in the box to accommodate the rotation element. However, nowhere in the figures does 135 point a groove that passes through the third passing orifice (132). passes through the orifice 132.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “high-pressure airs” (the pluralized form of air does not make grammatical sense), “the first passing through” (through is supposed to be “orifice”). 


Claim Objections
Claim(s) 1-10 is/are objected to under 37 CFR 1.75(i) as being in improper form because a claim which sets forth a plurality of elements or steps should be separated by a line indentation. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. I.e. “high-pressure airs” does not make grammatical sense. Perhaps the applicant meant simply – compressed air -- or -- pressurized air --. In general, the claims should positively recite the structure required by the claim; and structure should not be introduced inferentially so that it is clear that the structure is required and not functional limitations of structure previously recited. The preamble of the claim does not correspond with the body of the claim making the scope of the claim unclear. The preamble recites an air compressor. However, the body of the claim appears to claim a box in which the compressor is stored. Thus, the box is not part of the compressor but is part of a larger system. This is unclear. For example the claims should recite: --An air compressor system 
Applicants’ cooperation is requested in ensuring that all unclear language is clarified in their response to this Office Action. 
In re claim 1, the preamble does not make grammatical sense. The preamble appears to want to claim an air compressor. However, the body of the claim is not directed to parts of an air compressor but rather to a tire sealant kit of which an air compressor is a single component of the kit. The preamble should be changed to recite “a tire sealant kit” or “an air compressor system”. Additionally the claimed are narrative and inferentially claim most of the subject matter. Therefore, the scope of the claim cannot be ascertained as it is not clear what structure is part of the claim. For example, “a sealant delivery hose” is inferentially claimed, and claim 7 appears to recite more limitations of that sealant delivery hose, thus it appears the applicant intended to positively recite the sealant hose. However, the claims do not make that clear. Lastly, “high-pressure airs” term of degree and not grammatically correct.
In re claim 2, “the first passing through” in line 13 of page 13 lacks antecedent basis. It should be corrected to – the first passing orifice --. “the respective position orifice of the first shell” lacks antecedent basis as it is not clear which orifice is being referenced and because the orifice is not introduced as being to the first shell. In line 6 of page 13. The line is grammatically incorrect. Perhaps there was supposed to be a comma between “orifice the”. Additionally, while “a receiving groove passing through the third passing orifice” is clear on its face it is not clear in the view of the specification. 
In re claim 4, claim 1 already introduced a second sub tube. Is the second sub tube the same or a different sub tube than what was previously recited? The scope of the claim is unclear.  
In re claim 5, while there is antecedent basis for “the engagement portion” recited in the claim, the previously recited engagement portion is not the engagement portion recited in claim 5. Rather the engagement portion in claim 2 is part of the third shell and the engagement portion referred to in claim 5 is the engagement portion 35 of the tire sealant supply device 9. Therefore, “the engagement portion” as recited in claim 5 does indeed lack antecedent basis. Claim terms must be positively recited before being referenced. 
In re claim 7, the claim recites that “only the sealant delivery hose exposes outside the box”. This limitation is a negative limitation that while clear on its face is not clear in light of the specification. While the specification repeats verbatim, the limitation in the claim the specification does not recite how this would be accomplished. There are a number of things on/in the box that are exposed outside the box and they are critical to the operation of the system. For example. A power switch, a pressure gauge display, an operation portion of the engagement portion, the second sub tube, and the rotation element are all exposed outside the box. These are required to be exposed outside the box in order for supra. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims not explicitly recited hereunder are rejected due to their dependence on the rejected claim(s). 
In re claim 7, the claim recites that “only the sealant delivery hose exposes outside the box”. This limitation is a negative limitation that is not fully supported by the specification. While the specification repeats verbatim, the limitation in the claim the specification does not recite how this would be accomplished. There are a number of things on/in the box that are exposed outside the box and they are critical to the operation of the system. For example. A power switch, a pressure gauge display, an operation portion of the engagement portion, the second sub tube, and the rotation element are all exposed outside the box. These are required to be exposed outside the box in order for the operation of the tire sealant kit. 

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites, “only the sealant hose exposes outside the box”. This does not further limit the claim as the claim from which is depends requires a switch fixed on an outer wall of the box, the pressure gauge is viewable between the first and second shell these all require components be exposed outside the box. Thus, the limitation appears to be changing their location so they are not outside the box. This is improper. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claims 8-10 inherit the rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2014/0261878 (Jhou) in view of 2016/0121563 (Chou).
In re claim 1, Jhou discloses an air compressor (whole system figs.1-6) comprising: 
a box (11, 12, 13) in which the air compressor (14) and a sealant supply device (9) are accommodated, the air compressor being configured to produce high-pressure airs, and the sealant supply device having an air inlet pipe (37) and a supply pipe which are arranged on a second sub-tube (top portion of 36) of the sealant supply device; 
wherein an air outlet pipe (141) of the air compressor is connected with the air inlet pipe of the tire sealant supply device (via hose 15), and the air compressor is detachable from the sealant supply device (the hose and barb connections shown in the figures provide the well-known detachable connections. The figures also show an unlabeled clamp between the sealant container and the hose 15 which one of ordinary skill in the art would understand to be a clamp that provides a detachable connection); 
wherein the air inlet pipe is configured to receive the high-pressure airs from the air compressor (paras.17, 26, 27), and the supply pipe is configured to output chemical sealant from the sealant supply device (paras.17, 26, 27), a tube (5) is configured to communicate the air inlet pipe with the supply pipe, and the high-pressure airs are outputted out of the supply pipe to inflate to a tire (paras.17, 26, 27); 
wherein a rotation element (4) includes a driven portion (42) arranged on an outer wall thereof (outer wall of 4, fig.3), a stem (41)
wherein the rotation element is fitted on the second sub-tube (fig.3), the stem of the rotation element abuts against a top of the tube, such that the rotation element is rotated on the second sub-
However, Jhou fails to explicitly disclose the stem is a central stem formed on a center of an inner wall of the rotation element. 
Chou discloses another tire sealant kit having a differently shaped rotation element for performing the same functions as the rotation element disclosed by Jhou. Chou’s rotation element (4) comprises a central stem (42) formed on a center of an inner wall of the rotation element.
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to utilize the rotation element of Chou in Jhou since the examiner takes Official Notice of the equivalence of these rotation elements for their use in the tire sealant kit art and the selection of any of these known equivalents to actuate the tube to selectively dispense air or air and sealant would be within the level of ordinary skill in the art. See MPEP 2144.06
In re claims 2 and 3, the present application is clearly anticipated by the box of Jhou, therefore a mapping of the elements will not be provided. The figures show the boxes are identical with the exception of the cut-out in the third shell for housing the rotation element when not in use. Therefore, Jhou does not appear to disclose “a receiving groove passing through the third passing orifice”. However as noted above, the applicant has not defined what this is in the drawings or in the specification as objected to in the drawings, and rejected under 112(b) as discussed supra, so the Examiner has interpreted the limitation to mean -- a receiving groove passing above the third passing orifice --.
Wang discloses a tire sealant kit comprising a receiving groove (111) for holding an element (13) when not in use. While Wang does not disclose the explicitly claimed location, it is noted that the applicant has not disclosed any criticality to the claimed location. It would have been obvious to one of 
In re claim 4, Jhou discloses the sealant supply device includes the can (2), a cover (3), and the tube (5), wherein the can is hollow and has an open segment, a lower fence, an accommodation chamber, and the chemical sealant received in the accommodation chamber (fig.3); the cover has a first sub-tube (bottom portion of 36) extending from a top thereof (applicant has used top to mean the opposite direction that the device is used, the top is the bottom for the applicant so the examiner has interpreted the limitations the same way), and the cover has the second sub-tube (already mapped in claim 1 above) extending from a bottom thereof and communicating with the first sub-tube, wherein the first sub-tube has a first room (fig.3), and the second sub-tube has a second room (fig.3) communicating with the first room, the first sub-tube has a shoulder extending from a bottom thereof (flat horizontal part of cover 3), and the shoulder has a central orifice formed on a center thereof and communicating with the first room (figs.3, 5 and 6), wherein a top of the second sub-tube is opened, the second sub-tube has multiple protrusions extending from an inner wall of the top of the second sub-tube (figs.3, 5 and 6), two opposite columns extending from an outer wall of the top of the second sub-tube (figs.3, 5 and 6), and the air inlet pipe and the supply pipe which are in communication with the second room (figs.3, 5 and 6).
In re claim 7, Jhou discloses only the sealant delivery hose exposes outside the box and is configured to inflate the high-pressure airs or to supply the chemical sealant (para.13, only hose 16 is exposed, the other hoses are concealed), wherein a first end of the sealant delivery hose is connected .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2014/0261878 (Jhou) in view of 2016/0121563 (Chou) and further in view of 2013/0284312 (Chou ‘312)
In re claim 10, Jhou discloses the sealant delivery hose has a connector (fig.2 connector shown but not labeled on the end of the hose that connects to the tire valve) fixed on the second end thereof. However, Jhou fails to explicitly recite the connector is a check connector. 
Chou ‘312 teaches another tire sealant kit having a check connector (5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Chou ‘312 in Jhou for the purpose of preventing sealant and/or air from being released into the environment before the connector is coupled to the tire, thereby ensuring no sealant or compressed air is wasted. 
Allowable Subject Matter
Claims 5-6, and 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753